United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-1730
                                     ___________

 United States of America,             *
                                       * Appeal from the United States
            Plaintiff - Appellee,      * District Court for the
                                       * Western District of Missouri
     v.                                *
                                       *    [PUBLISHED]
 Jimmie D. Poe,                        *
                                       *
            Defendant - Appellant.     *
                                       *
                                       *
                                       *
                                       *
                                       *
                                  ___________

                              Submitted: June 12, 2006
                                  Filed: September 19, 2006
                                  ___________

Before LOKEN, Chief Judge, ARNOLD, Circuit Judge, and DOTY,1 District Judge.
                              ___________

DOTY, District Judge.
       Jimmie D. Poe entered a conditional plea of guilty to the charge of being a felon
in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1), following the district



      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota, sitting by designation.
court’s2 denial of his motion to suppress evidence seized during a warrantless search
of his home. Poe appeals the district court’s decision, and we affirm.


I.    BACKGROUND


       On November 12, 2004, Officers Daniel Graham, Kane Northcutt and Bruce
Stafford of the Ozark Police Department, Ozark, Missouri, arrived at a residence to
investigate a report of a stolen vehicle. Upon their arrival, the officers observed a
vehicle parked in the grass behind the duplex and confirmed that the vehicle had been
reported stolen. Neighbors informed the officers that the resident was probably home
and that they had seen him transferring items from the back of the truck into the
duplex. Graham knocked at the front door of the residence and announced his
presence. There was no response.


       While Graham was knocking on the front door, Northcutt positioned himself
at the back door of the residence. With nothing impeding his ability to see through
the sliding glass door, Northcutt saw Poe looking out a front window at Graham.
Upon observing Poe, Northcutt knocked on the sliding door and ordered Poe to open
the door. Poe turned, looked at Northcutt and picked up a 12-gauge shotgun.
Northcutt yelled to Stafford that Poe had a firearm and attempted to radio that
information to Graham.


     At that point, after ten to fifteen minutes of knocking Graham heard yelling and
a commotion from behind the residence and static on his radio. Although aware that


      2
       The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri, adopting the Report and Recommendation of the
Honorable James C. England, Magistrate Judge for the Western District of Missouri.

                                         -2-
Northcutt and Stafford were attempting to contact him, Graham could not discern
what they were saying. Graham told the spectators who were present to return to their
homes. Stafford ran towards the front of the duplex to tell Graham that Poe had a gun.
Although Graham saw Stafford come around the side of the duplex he did not hear
what Stafford was saying because, at that moment, Poe opened the door. According
to Graham, Poe did not say anything but rather stood back and looked at him. Graham
believed that Poe was giving himself up. Graham entered the home, handcuffed Poe
inside the front door and read him his Miranda rights. Poe did not verbally consent
or object to Graham’s entry. Rather, Graham testified that based upon Poe’s facial
expressions and actions he believed Poe to be indicating “this is over, come on in.”
(Jt. App. at 5.) After acknowledging that he understood his Miranda rights, Poe
waived those rights and told Graham that he was willing to talk and that someone had
brought the stolen truck to him.


       Upon entering the residence, Graham immediately observed a shotgun on an
end table approximately ten feet from the door. Prior to entering the residence,
Graham did not know that Poe possessed a firearm because Northcutt and Stafford had
not successfully conveyed that information. Graham asked Poe where the gun came
from, and Poe responded that the gun was from the stolen truck. Graham then asked
Poe if he was a felon, and Poe said yes. Upon searching Poe’s person, Graham found
keys to the stolen truck in a pocket. Poe was subsequently charged in a one-count
indictment with being a felon in possession of a firearm, in violation of 18 U.S.C. §
922(g)(1).


       In a motion to suppress, Poe argued that his Fourth Amendment rights were
violated when Graham entered and searched his residence without a warrant.
Following an evidentiary hearing, the magistrate judge determined that Graham had
probable cause to believe that illegal activity was occurring within the duplex and that
exigent circumstances existed to justify entering the home based upon Graham’s

                                          -3-
concern for officer and public safety. The magistrate judge rejected as unpersuasive
Poe’s argument that Northcutt violated his Fourth Amendment rights when he looked
into the duplex through the sliding glass door. The district court adopted the report
and recommendation of the magistrate judge, and denied Poe’s motion to suppress.


       On appeal, Poe argues that probable cause and exigent circumstances did not
exist to support Northcutt’s visual search of the duplex through the back door or
Graham’s entry into the residence. Poe further argues that because Northcutt’s
observation of the firearm was a result of a violation of his Fourth Amendment rights,
the exclusionary rule bars the use of Northcutt’s observation that Poe possessed a
firearm to support Graham’s subsequent warrantless entry.


II.   DISCUSSION


       We review the district court’s factual determinations in support of its denial of
a motion to suppress for clear error and its legal conclusions de novo. United States
v. Solomon, 432 F.3d 824, 827 (8th Cir. 2005). The Fourth Amendment guarantees
the right of individuals “to be secure in their persons, houses, papers, and effects,
against unreasonable searches and seizures . . ..” U.S. Const. amend. IV. In
accordance with that guarantee, a warrantless search of a home must be supported by
consent or probable cause and exigent circumstances. Anderson v. Creighton, 483
U.S. 635, 641 (1987); Radloff v. City of Oelwein, 380 F.3d 344, 348 (8th Cir. 2004).
The Fourth Amendment draws a firm line at the threshold of a residence because “at
the very core of the Fourth Amendment stands the right of a man to retreat into his
own home and there be free from unreasonable governmental intrusion.” Payton v.
New York, 445 U.S. 573, 589-90 (1980) (internal quotations omitted).




                                          -4-
        Probable cause exists when, “given the totality of the circumstances, a
reasonable person could believe there is a fair probability that contraband or evidence
of a crime would be found in a particular place.” Kleinholz v. United States, 339 F.3d
674, 676 (8th Cir. 2003) (internal quotations omitted). Exigent circumstances exist
if an objectively reasonable officer on the scene would have sufficient grounds to
believe an exigency existed. United States v. Schmidt, 403 F.3d 1009, 1013 (8th Cir.
2005). Although exigent circumstances typically involve a threatened life, imminent
escape of a suspect or the destruction of evidence, an exigency may also exist if there
is a “compelling need for official action and there is no time to secure a warrant.”
Radloff, 380 F.3d at 348 (citing Michigan v. Tyler, 436 U.S. 499, 509 (1978)). A
legitimate concern for officer safety or the safety of others may constitute an exigent
circumstance, and a warrantless entry into a residence may be justified if an officer
has a reasonable fear of harm. United States v. Hill, 430 F.3d 939, 941 (8th Cir.
2005). “Unexpected and dangerous events that arise during an arrest can create
exigent circumstances that justify law enforcement officers entering a residence in
order to protect themselves from any additional and unknown threats.” Id.


       To the extent the government argues that Poe’s actions constituted implied
consent to Graham’s entry, we disagree. We examine the totality of the circumstances
to determine whether consent was voluntary or coerced. United States v. Smith, 973
F.2d 1374, 1376 (8th Cir. 1992). Although a person who opens a door in response to
a simple knock by officers knowingly exposes to the public that which can be seen
through the door, United States v. Deanda, 73 F.3d 825, 825-26 (8th Cir. 1996), we
have held that one who does so in response to a demand under color of authority does
not open the door voluntarily. United States v. Conner, 127 F.3d 663, 666 (8th Cir.
1997). Poe opened the door following over ten minutes of persistent knocks and
requests by Graham, officers were stationed at both doors of the duplex and Northcutt
had commanded Poe to open the door. A reasonable person in Poe’s situation would
have concluded that he had no choice but to acquiesce and open the door. See United
States v. Jerez, 108 F.3d 684, 692-93 (7th Cir. 1997) (no voluntary consent where

                                         -5-
reasonable person would believe compliance with officers’ commands required).
Therefore, Poe’s actions did not constitute implied consent.


       Poe contends that probable cause did not exist to support Graham’s search of
the residence because the officers had already located the object of their investigation,
the stolen vehicle. We disagree. The officers arrived at Poe’s residence in response
to a report of a stolen vehicle. Upon their arrival, Poe’s neighbors informed the
officers that he was home and that they had observed him transferring items from the
truck into the house. The officers could have reasonably believed that there was a fair
probability that Poe had removed contraband from the vehicle and taken it into the
residence. Therefore, probable cause existed to support a search of the duplex.


      Poe further argues that any belief that exigent circumstances existed is reliant
upon what Northcutt observed, an observation that he alleges was obtained through
unconstitutional means. However, Graham never became aware of what Northcutt
observed, and Northcutt’s observation is inapposite to the relevant inquiry, which is:
whether the facts and circumstances known by Graham at the time he entered the
duplex to arrest Poe were sufficient to cause a reasonable officer to believe an exigent
circumstance existed. See United States v. Cooper, 168 F.3d 336, 339 (8th Cir. 1999)
(proper inquiry considers facts and circumstances known to officer).


      The government argues that under the collective knowledge doctrine the
knowledge of Stafford and Northcutt that Poe possessed a firearm should be imputed
to Graham. We routinely look to the collective knowledge of all officers involved in
an investigation to determine whether probable cause exists provided there is some
degree of communication among the relevant officers. United States v. Horne, 4 F.3d
579, 585 (8th Cir. 1993). We have extended the collective knowledge doctrine to
impute knowledge in contexts other than probable cause when officers on a scene are
functioning as a team, rather than independent actors. See, e.g., United States v.

                                          -6-
Terry, 400 F.3d 575, 581 (8th Cir. 2005) (knowledge of protective order); United
States v. Gillette, 245 F.3d 1032, 1034 (8th Cir. 2001) (knowledge of consent to
search); United States v. Wright, 641 F.2d 602, 606 (8th Cir. 1981) (knowledge of
prior felony conviction). The three officers undeniably acted as a team on March 23
and Stafford and Northcutt were in fact attempting to convey their knowledge to
Graham at the time he entered the duplex. For the reasons that follow, however, we
find that Graham could have legitimately been concerned for his safety and the safety
of others without knowing what Northcutt saw.3 Therefore, we need not determine
whether an exigent circumstance justifying a warrantless entry can exist on the basis
of imputed knowledge.


       Graham testified that he was concerned for the safety of the neighbors who
were standing by as well as the officers present at the scene based upon the felonious
nature of the underlying offense and the subsequent commotion he heard. Following
Poe’s failure to open the door, Graham advised the neighbors who were present to
return to their homes. When Poe ultimately opened the door and stepped back,
Graham had been knocking and announcing his presence for over ten minutes.
Immediately prior to the door opening, Graham heard commotion coming from behind
the residence, yelling and static on his radio. Graham knew that the static was coming
from Northcutt. He contemporaneously became aware that Stafford was running to
the front of the house but did not hear what Stafford was saying because he was
focused on the opening door. Graham did not know who was in the home, whether
Poe or anybody else was armed, what had transpired behind the duplex to give rise to
the sudden commotion or what his colleagues were urgently attempting to tell him.
Under these circumstances, we find that Graham could have reasonably and
legitimately been concerned for his safety as well as the safety of others present at the



      3
         Because Northcutt’s observation is not necessary to find an exigent
circumstance existed, we need not resolve Poe’s argument that Northcutt violated the
Fourth Amendment by looking into the duplex through the rear sliding glass door.
                                        -7-
scene. Therefore, exigent circumstances existed to justify Graham’s limited entry into
the duplex to handcuff and arrest Poe.


         Under the plain view doctrine, an officer may seize an object without a
warrant if the officer did not violate the Fourth Amendment to arrive at the place from
which the object was in plain view, the object’s incriminating character was
immediately apparent and the officer had a lawful right of access to the object. United
States v. Collins, 321 F.3d 691, 694 (8th Cir. 2003). Because Graham did not violate
the Fourth Amendment by entering the duplex, he could lawfully seize the firearm,
as well as any other incriminating object, that was in plain view from the threshold of
the doorway.


III.   CONCLUSION


      For the reasons stated, we affirm the district court’s denial of Poe’s motion to
suppress.
                       ______________________________




                                         -8-